DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henry et al. (US 2020/0178988A1, “Henry”).
Regarding claim 12, Henry discloses a fecal impaction removal device including an elongated body (112; Fig. 4) that extends along a central longitudinal axis. A dilation body (228; Fig. 10; [0051]) is disposed at a distal end of the elongated shaft that is capable of being inserted into a rectum of a patient. The dilation body includes a tapering body portion and a tapering helical band that extends about the tapering body portion along the central longitudinal axis when the arm is in a straight configuration (Fig. 10). 
Regarding claim 13, Henry discloses that the tapering helical band has a varying outer diameter about the central longitudinal axis as the tapering helical band extends along the central longitudinal axis (Fig. 11). 
Regarding claim 14
Regarding claim 15, Henry discloses that the first radial height of the tapering helical band is less than a radial height of the tapering body portion at the proximal end of the dilation body (Fig. 11).
Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bjerregaard et al. (US 8,574,206, “Bjerregaard”).
Regarding claim 18, Bjerregaard discloses an elongated shaft (4; Fig. 2) having a proximal portion opposite a distal portion (19, 28) and a substantially hollow central channel that extends along a central longitudinal axis therebetween. An actuating rod (27) extends through the central channel and is capable of being rotated relative to the elongated shaft. A tapered dilation body (25) is fixed from rotation to a distal end of the actuating rod such that the rotation of the tapered dilation body relative to the elongated shaft is capable of being performed by rotating the actuating rod. The tapered dilation body is shaped to be capable of being inserted into a rectum of a human (column 6, lines 36-38).
Regarding claims 19, Bjerregaard discloses a stop member formed of portions (22, 23) that extends from a central portion of the elongated shaft, wherein the central portion is any section that resides between proximal and distal ends of the elongated shaft. The stop member has a length along a major axis that is greater than a maximum radial extension of the tapered dilation body (Fig. 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 8,105,335) in view of Miller (US 3,459,175).
Regarding claim 1, Bentley discloses a fecal impaction removal device including an elongated shaft (12; Figs. 1, 7) that extends along a central longitudinal axis. A dilation body (28) is disposed at a distal portion of the elongated shaft and is capable of being inserted into a rectum of a patient. The dilation body has a maximum radial extension in a direction orthogonal to the central longitudinal axis (Fig. 3). However, Bentley does not disclose a stop member extending from a central portion of the elongated shaft and having a length along a major axis that is greater than the maximum radial extension of the dilation body.
Miller teaches an enemata device including an elongated shaft (15; Fig. 1) and a dilation body (20). The dilation body has a maximum radial extension in a direction orthogonal to a central longitudinal axis. A stop member (41) extends from a central portion of the elongated shaft and having a length along a major axis that is greater than the maximum radial extension of the dilation body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central portion of the shaft of Bentley with a stop member, as taught by Miller, to provide means for the dilation body to abut against the rectum.
Regarding claim 2
Regarding claim 3, the combination of Bentley and Miller discloses that the stop member is disposed axially between a plurality of compressible grappling elements (26; Bentley, 40, column 6, lines 51-67;Miller) and a handle (14; Bentley, 14;Miller). 
Regarding claim 4, the combination of Bentley and Miller discloses that the length of the stop member along the major axis is greater than a length of an individual compressible grappling element (Fig. 3, Bentley, Fig. 1, Miller).
Regarding claim 5, the combination of Bentley and Miller discloses that the stop member is generally obround that includes diametrically opposed fin portions that generally extend along the major axis (Fig. 4, Miller). It is noted that the term “generally” is defined as “for the most part”. 
Regarding claim 6, the combination of Bentley and Miller discloses that the stop member is a curved or linear stop member that extends radially away from the central longitudinal axis (Fig. 1, 4; Miller).
Regarding claim 7, the combination of Bentley and Miller discloses that the length of the stop member is greater than the maximum radial extension of the dilation body by at least a factor of two (Fig. 1, Miller).
Regarding claim 8, the combination of Bentley and Miller discloses that the elongated shaft, dilation body and stop member are unitary and integrally formed, wherein the device is formed as a single entity and each component is necessary to make a whole complete device (Fig. 1, Bentley). 
Regarding claim 11.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Miller, as applied to claim 1 above, and further in view of Kim et al. (US 2004/0039348A1, “Kim”).
Regarding claim 9, the combination of Bentley and Miller discloses that the shaft, dilation body and remaining portions of the tool be formed of a resinous material of a common shore durometer value (column 2, lines 65-67, Bentley). However, the combination of Bentley and Miller does not disclose that the durometer is shore A. 
Bentley discloses that the shaft is formed of plastic material having a durometer imparting a desired rigidity to be inserted through the anus of a patient (column 5, lines 10-15). Kim teaches a device used to manage bowel systems that includes a portion that is inserted into the rectum formed of a suitable material having a shore durometer between 50 A and 90A. It is noted that Shore A hardness ranges from very soft and flexible, medium and somewhat flexible, to hard with almost no flexibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the shaft, dilation body and stop member of the device of the combination of Bentley and Miller of a common shore “A” durometer value, as taught by Kim, to provide sufficient rigidity to allow insertion and maintain rigidity when entering a rectum. 
Claim(s) 10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Miller, as applied to claim 1 above, and further in view of Henry et al. (US 2020/0178988A1, “Henry”).
Regarding claims 10 and 12, the combination of Bentley and Miller discloses a tapered dilation body having a tapered surface as discussed above in claim 1. However, 
Henry teaches a bowel treatment device including a tapered dilation body (228; Fig. 10) having a tapered surface and a tapering helical band. The dilation body (228; Fig. 10; [0051]) is disposed at a distal end of the elongated shaft that is capable of being inserted into a rectum of a patient. The dilation body includes a tapering body portion and a tapering helical band that extends about the tapering body portion along the central longitudinal axis when the arm is in a straight configuration (Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the dilation body of the combination of Bentley and Miller with the tapered dilation body, as taught by Henry, as this modification involves the simple substitution of one dilation body for another for the predictable result of providing ease of entering a rectum and breaking up impacted mass [0054].
Regarding claim 13, the combination of Bentley, Miller and Henry discloses that the tapering helical band has a varying outer diameter about the central longitudinal axis as the tapering helical band extends along the central longitudinal axis (Fig. 11, Henry). 
Regarding claim 14
Regarding claim 15, the combination of Bentley, Miller and Henry discloses that the first radial height of the tapering helical band is less than a radial height of the tapering body portion at the proximal end of the dilation body (Fig. 11, Henry).
Regarding claim 16, the combination of Bentley, Miller and Henry discloses a curved generally obround stopper disposed at a central region of the elongated shaft (Fig. 1, Miller).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley in view of Miller and Henry, as applied to claim 12 above, and further in view of Lutz et al. (US 2008/0269754A1, “Lutz”).
Regarding claim 17, the combination of Bentley, Miller and Henry does not disclose a bulbous depth indicator disposed at a central region of the elongated shaft and having a color different than a color of the elongated shaft.
Lutz teaches a bulbous depth indicator (189; Fig. 6B) disposed at a central region of the elongated shaft (182). The indicator is capable of being different colors such that it is a different color than the elongated shaft [0134]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the central region of the elongated shaft of the combination of Bentley, Miller and Henry with a bulbous depth indicator having a different color than the shaft, as taught by Lutz, to provide means for the user to determine the depth of the device when inserted within a patient and to differentiate between the shaft and the indicator [0134].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjerregaard in view of Henry et al. (US 2020/0178988A1, “Henry”).
Regarding claim 20, Bjerregaard does not disclose that the dilation body includes a tapering body portion and a tapering helical band extending about the tapering body portion.
Henry teaches a bowel treatment device including a tapered dilation body (228; Fig. 10) having a tapered surface and a tapering helical band. The dilation body (228; Fig. 10; [0051]) is disposed at a distal end of the elongated shaft that is capable of being inserted into a rectum of a patient. The dilation body includes a tapering body portion and a tapering helical band that extends about the tapering body portion along the central longitudinal axis when the arm is in a straight configuration (Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have dilation body of Bjerregaard with the tapering helical band, as taught by Henry, to provide means for breaking up impacted mass [0054].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mezzoli (US 6,902,557) discloses a dilation member, an elongated shaft and a stop member but the stop member is not in a central portion of the elongated shaft. Romhild et al. (US 201180054413A1) discloses a dilation member and an elongated shaft but does not disclose a stop member in a central portion of the elongated shaft.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.